DOMENGEAUX, Judge.
For the reasons assigned in the case of Barry D. Burris v. Insured Lloyds, et al, 417 So.2d 511 (La.App.3rd Cir. 1982), the judgment of the district court is reversed in part, affirmed in part, and recast as follows:
It is hereby Ordered, Adjudged, and Decreed that there be judgment herein in favor of plaintiff, Select Insurance Company, and against defendants, Lester Easterling and Insured Lloyds, in solido in the full sum and amount of Eighteen Thousand, Thirty-one and 50/100 ($18,031.50) Dollars, with legal interest thereon from date of judicial demand until paid. Said judgment being subject to a settlement agreement between the parties which is evidenced in the record.
It is further Ordered, Adjudged, and Decreed that there be judgment herein in favor of defendant, The Department of Transportation and Development, and against plaintiff, Select Insurance Company, rejecting plaintiff’s demands against said defendant and dismissing said defendant from this lawsuit.
It is further Ordered, Adjudged, and Decreed that there be judgment herein in favor of defendant, Dairyland Insurance Company, and against the plaintiff, Select Insurance Company, rejecting plaintiff’s demand as against Dairyland Insurance Company, and dismissing Dairyland Insurance Company from this lawsuit. Additionally, the third party demand of Dairyland Insurance Company against Lester Easterling, Insured Lloyds, and the State of Louisiana, through the Department of Transportation and Development, is dismissed.
It is further Ordered, Adjudged, and Decreed that the third party demand of the State of Louisiana, through the Department of Transportation and Development, against Barry D. Burris is dismissed.
It is further Ordered, Adjudged, and Decreed that the demands of Gulf Insurance Company in this lawsuit be and they are hereby dismissed.
Costs at trial and on appeal are to be assessed against plaintiffs, Gulf Insurance Company, and Select Insurance Company.
REVERSED IN PART, AFFIRMED IN PART, AND RENDERED.